   Case 3:20-cv-01112-C-BT Document 7 Filed 08/10/20                           Page 1 of 1 PageID 47



                          IN THE LTNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

AN'I'oNIO CARRACL,DO.                                  )
                                                       )
                        Petitioner,                    )
                                                       )
                                                       )
                                                       )
WILI.IAM BARR,      er a1.,                            )
                                                       )
                        Respondents.                   )       Civil Action No. 3:20-CV-1 I 12-C-BT

                                                ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising that Petitioner's petition for a writ of habeas corpus

under 28 U.S.C. $ 2241 should be dismissed without prejudice for want of prosecution under

Federal Rule of Civit Procedure 41(b).r

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, the Court ORDERS that Petitioner's petition be DISMISSED without prejudice

pursuant to Federal Rule of Civil/ocedure 4l1b;.

        SOORDERED         nis /C       dayofAugust.2020.




                                                                                .7?        7
                                                                       Jl-'
                                               \   S               C      GS
                                                           I   R        D STATE        TRICT JUD(}E


      I Petitioner has failed to file objections to the Magistrate Judge's Fi         Conclusions, and
Recommendation and the time to do so has now expired.
